

117 HR 876 IH: Improving Housing Outcomes for Veterans Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 876IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Gonzalez of Ohio (for himself, Miss Rice of New York, Mr. Joyce of Ohio, Mr. Fitzpatrick, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Under Secretary for Health of the Department of Veterans Affairs to provide certain information to Department of Veterans Affairs medical center staff and homelessness service providers regarding the Coordinated Entry program, and for other purposes.1.Short titleThis Act may be cited as the Improving Housing Outcomes for Veterans Act of 2021.2.Department of Veterans Affairs sharing of information related to Department of Housing and Urban Development Coordinated Entry program(a)In generalThe Under Secretary for Health of the Department of Veterans Affairs shall—(1)provide to Department of Veterans Affairs medical center staff and homelessness service providers the information described in subsection (b); and(2)ensure that such information, and other resources the Under Secretary determines are appropriate, are accessible to Department of Veterans Affairs medical center staff and homelessness service providers.(b)Information describedThe information described in this subsection is information related to best practices with respect to the collaboration between Department of Veterans Affairs medical centers, homelessness service providers, and other local partners (including local Department of Housing and Urban Development offices or public housing agencies) on activities under the Coordinated Entry program of the Department of Housing and Urban Development, including making referrals and sharing data, as the Under Secretary determines appropriate.3.Department of Veterans Affairs communication with employees responsible for homelessness assistance programsThe Under Secretary for Health of the Department of Veterans Affairs shall clearly communicate with employees of the Department of Veterans Affairs whose responsibilities are related to homelessness assistance programs regarding—(1)the measurement of performance by the Homeless Program Office of the Department; and(2)how to obtain and provide feedback about performance measures.